This action was to quiet title to a strip of land in the county of Merced. The strip of land in dispute was the west thirteen and a half chains of sections 30 and 31 in a certain township. The land was swamp and overflowed land, and title thereto was vested in the state under the Swamp Land Act. Plaintiff claimed title under a patent issued to him by the state in December, 1873, while defendant's claim is based upon a certificate of purchase dated in 1887. Plaintiff's patent was for 1878 acres, described by courses and distances. After carrying the boundary to a certain point, the next and disputed course and call is "thence west 6.50 chains to the Orestimba Rancho, thence," etc. As shown by the township plat this easterly line of the Orestimba Rancho, is coincident with the westerly township line, and in order to reach that line the course should be twenty chains instead of six and a half chains. Defendant contends that the distance and course of six and a half chains so named in the patent must control the call to the Orestimba Rancho line, and that there is thus excluded from the patent the strip of land thirteen and a half chains in width, ownership of which is claimed by both parties hereto. The court, under objection and exception of plaintiff, admitted certain evidence offered by defendant in support of his contention. This evidence consisted of former applications by other parties, with the surveys attached thereto, and the application made by the plaintiff to the surveyor-general, on which defendant insists that plaintiff's patent was issued. The field-notes of the survey were admitted with the application. The evidence shows that the approved official survey of the Orestimba Rancho, upon which patent was issued, was made in 1861. The west boundary of the township plat is shown by the plat itself to be coincident with the easterly boundary of the Orestimba Rancho (so far as affects the land here in question). This west boundary was surveyed by the United States in 1859, and the map of the township was approved on July 26, 1870. The patent to plaintiff was issued December 5, 1873, after these approved official surveys of the Orestimba Rancho and the westerly line of the township. The patent to plaintiff, then, is to be construed with such light as may be thrown upon it by these earlier approved surveys. *Page 456 
It is the general rule that a call in a grant or patent for a permanent monument, natural or artificial, controls a conflicting call for courses and distances, and the exceptions to this rule are those which arise only when upon the face of the grant or patent it can be seen that the call for the monument is clearly false or mistaken. Such is the rule of construction laid down in the Code of Civil Procedure by subdivisions 1 and 2 of section2077, and supported by the uniform current of authority. (Colton
v. Seavey, 22 Cal. 496; Powers v. Jackson, 50 Cal. 429; CentralIrr. Dist. v. De Lappe, 79 Cal. 351; Castro v. Barry, 79 Cal. 443;  Adair v. White, 85 Cal. 313; Mendenhall v. Paris, 84 Cal. 193;  Bartlett Land Co. v. Saunders, 103 U.S. 316.) The boundary-line of another tract of land is a "monument" within this rule of construction, and where that boundary-line is certain, as it is in the present case, it is a monument of highest dignity. Thus in Graybeal v. Powers, 76 N.C. 66, it is said: "A call for the line of another tract of land is `a natural boundary' and controls course and distance, on the ground that there can be no mistake in respect to the intention to go to the line of the other tract; whereas in respect to course and distance there may be a mistake in entering upon the field-notes, or in transferring the entry to the description set out in the grant." We have then presented the case of a patent which, without ambiguity or uncertainty, calls for a fixed monument, which call is inconsistent with the distance given to reach that monument. There can be no doubt (here limiting the consideration to the face of the patent) that the distance must give way to the known and fixed monument.
Defendant's counsel, as we read his brief, does not seriously oppose the soundness of this conclusion, but the patent contains the following: "Said lands being situated in Merced County, and described as follows, to wit: Survey No. 267, Swamp and Overflowed Lands, Merced County, . . . and more particularly described in the field-notes of said survey as follows:" (Following which comes the description of the land, with courses, distances, and calls.) Because of this reference in the patent to survey No. 267, defendant insisted, and the court so ruled, that he was entitled to introduce in evidence the original survey so numbered, with the application *Page 457 
upon which it was based, and that, as that application referred to the application of others, he was likewise entitled to introduce those several applications, with the surveys thereto attached, and that, considering all of these papers and all of these surveys, it appeared that the inclusion in the patent of the call to the Orestimba Rancho was, if not a false call, at least an uncalled-for and improper insertion, which should therefore be disregarded. But a patent of the United States is conclusive as to the matters therein contained, and especially so as to the description of the land granted, and extrinsic evidence is not admissible to impeach or vary it, and never are the proceedings upon which the issuance of the patent was based admissible in evidence for any of the indicated purposes. (Moore
v. Wilkinson, 13 Cal. 478; Yount v. Howell, 14 Cal. 465; Chipley
v. Farris, 45 Cal. 527; Cruz v. Martinez, 53 Cal. 239; O'Connor
v. Frasher, 56 Cal. 499; Brewer v. Houston, 58 Cal. 345; Adair v.White, 85 Cal. 313; Heinlen v. Heilbron, 97 Cal. 101; Irvine v.Tarbat, 105 Cal. 237; Dreyfus v. Badger, 108 Cal. 58; SmeltingCo. v. Kemp, 104 U.S. 636.) In Chipley v. Farris, 45 Cal. 527, the patent was issued upon a confirmed Mexican grant, the decree of confirmation being set out in the patent. The granting clause of the patent, however, did not cover all the land that was contained in the decree of confirmation, and the patentee sought the aid of the decree so set out in the patent, to modify the granting clause of the patent. This court held that it could not be used for that purpose, and said: "A patent . . . is a record which binds both the government and the claimant, and cannot be attacked by either party, except by direct proceedings instituted for that purpose. While it stands, the claimant, or those deriving title through him, will not be permitted to aver that the claim comprised other or different lands from those mentioned in the patent. . . . It is contended by the plaintiffs that the survey, which is incorporated into the patent, does not accord with the decree of confirmation, and that they are entitled to rely upon the decree, which is also incorporated into the patent, for title to lands within the decree, but not within the survey. This position cannot be maintained consistently with the views already expressed as to the nature and effect of the *Page 458 
patent. The patent purports to convey the lands described in thesurvey, and its scope cannot be extended, nor on the other handcan it be limited, by showing that the decree comprised a greateror less area than the survey. Nor can the claimant, . . . make out title to lands not conveyed by the patent, by the production of the proceedings which culminated in the patent. The patent, while it remains in force, conclusively determines what lands the claimant was entitled to under his claim and the decree of confirmation. The claimant can neither reform the patent nor show that it is in any respect incorrect." In Brewster v. Houston,58 Cal. 345, the contention was the exact opposite of the one in the case at bar. Plaintiff deraigned title under a state patent, which described the land as survey No. 433. The court, against defendant's objection, admitted evidence that survey No. 433 was a resurvey of survey No. 126, and so admitted survey No. 126. In that survey the first call read, "running thence east 38.35 chains to Old River." If the latter words were to be read as part of the description, the plaintiff was entitled to recover, but otherwise not; and plaintiff's claim there was, that the italicized words had been omitted from the patent by mistake, just as in this case it is insisted that the call "to the Orestimba Rancho" was inserted by mistake. This court confirming a judgment of nonsuit said: "If a mistake was made in failing to insert a description in the patent, we cannot see how it can be corrected in this action." So here we say that if a mistake was made by inserting an erroneous call in the patent, we fail to see how it can be corrected upon this collateral attack.
Therefore, without regard to the sufficiency of the admitted evidence to prove what it is contended by respondent that it did prove, we hold that its admission was erroneous, and the judgment appealed from is reversed and the cause remanded. *Page 459